                                                                                                                          1 Joel E. Tasca, Esq.
                                                                                                                            Nevada Bar. No. 14124
                                                                                                                          2 Maria A. Gall, Esq.
                                                                                                                            Nevada Bar No. 14200
                                                                                                                          3 Lindsay C. Demaree, Esq.
                                                                                                                            Nevada Bar No. 11949
                                                                                                                          4 Kyle A. Ewing, Esq.
                                                                                                                            Nevada Bar. No. 14051
                                                                                                                          5 Justin A. Shiroff, Esq.
                                                                                                                            Nevada Bar No. 12869
                                                                                                                          6 BALLARD SPAHR LLP
                                                                                                                            1980 Festival Plaza Drive, Suite 900
                                                                                                                          7 Las Vegas, Nevada 89135
                                                                                                                            Telephone: (702) 471-7000
                                                                                                                          8 Facsimile: (702) 471-7070
                                                                                                                            tasca@ballardspahr.com
                                                                                                                          9 gallm@ballardspahr.com
                                                                                                                            demareel@ballardspahr.com
                                                                                                                         10 ewingk@ballardspahr.com

                                                                                                                         11 Attorneys for JPMorgan Chase Bank, N.A.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                         13
                                                                                                                                                         DISTRICT OF NEVADA
                                                                                                                         14
                                                                                                                              JPMORGAN CHASE BANK, N.A.,              Case No. 2:17-CV-00340-RFB-VCF
                                                                                                                         15
                                                                                                                               Plaintiff,                             STIPULATION AND ORDER TO 1)
                                                                                                                         16                                           DISMISS CLAIMS BETWEEN
                                                                                                                              vs.                                     JPMORGAN CHASE BANK, N.A.,
                                                                                                                         17                                           MARAVILLA HOMEOWNERS’
                                                                                                                            SFR INVESTMENTS POOL 1, LLC, a            ASSOCIATION, AND SFR
                                                                                                                         18 Nevada limited liability company;         INVESTMENTS POOL 1, LLC WITH
                                                                                                                            MARAVILLA HOMEOWNERS’                     PREJUDICE; AND 2) LIFT STAY
                                                                                                                         19 ASSOCIATION, a Nevada non-profit          ENTERED MARCH 28, 2018
                                                                                                                            corporation; EMMANUEL ENU-KWESI,
                                                                                                                         20
                                                                                                                             Defendants.
                                                                                                                         21

                                                                                                                         22 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                            Nevada limited liability company,
                                                                                                                         23
                                                                                                                              Counterclaimant/Cross-Claimant,
                                                                                                                         24
                                                                                                                            vs.
                                                                                                                         25
                                                                                                                            JPMORGAN CHASE BANK, N.A.;
                                                                                                                         26 EMMANUEL ENU-KWESI, an
                                                                                                                            individual,
                                                                                                                         27
                                                                                                                              Counter-Defendant/Cross-Defendant.
                                                                                                                         28


                                                                                                                              DMWEST #18168256 v1
                                                                                                                          1          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-Defendant

                                                                                                                          2 JPMorgan         Chase   Bank,    N.A.   (“Chase”),     Defendant/Counterclaimant/Cross-

                                                                                                                          3 Claimant SFR Investments Pool 1, LLC (“SFR”) and Defendant Maravilla
                                                                                                                          4 Homeowners’ Association (“Maravilla”) (collectively, the “Parties”), through their

                                                                                                                          5 respective attorneys, stipulate as follows:

                                                                                                                          6          1.      This action concerns title to real property commonly known as 5640

                                                                                                                          7 Ancient Agora Street, North Las Vegas, NV 89031 (the “Property”) following a
                                                                                                                          8 homeowner’s association foreclosure sale conducted on August 14, 2013, with

                                                                                                                          9 respect to the Property.

                                                                                                                         10          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                         11 of Trust recorded against the Property in the Official Records of Clark County,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12 Nevada as Instrument Number 20080605-0004165 (the “Deed of Trust”), and in
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                         14          3.      The Parties to this Stipulation have agreed to release their respective

                                                                                                                         15 claims, and further agreed that the claims between them, including the Complaint
                                                                                                                         16 and Counterclaim, shall be DISMISSED with prejudice.

                                                                                                                         17          4.      As Emmanuel Enu-Kwesi (“Enu-Kwesi”) has not appeared in this

                                                                                                                         18 action, Chase hereby voluntarily dismisses its claims against them pursuant to Fed.

                                                                                                                         19 R. Civ. P. 41(a)(1)(A)(i).

                                                                                                                         20          5.      This Stipulation in no way affects SFR’s cross-claim against Enu-

                                                                                                                         21 Kwesi.

                                                                                                                         22          6.      The Parties further stipulate and agree that the three Lis Pendens

                                                                                                                         23 recorded against the Property in the Official Records of Clark County, Nevada, as

                                                                                                                         24 Instruments        Number    20131016-0002908,        20170329-0001392   and   20170804-

                                                                                                                         25 0001886 be, and the same hereby are, EXPUNGED.

                                                                                                                         26          7.      The Parties further stipulate and agree that the $500 in security costs

                                                                                                                         27 posted by Chase on June 20, 2017 pursuant to this Court’s Order [ECF No. 18] shall

                                                                                                                         28 be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                              DMWEST #18168256 v1                         2
                                                                                                                          1          8.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                          2 and Order may be recorded with the Clark County Recorder;

                                                                                                                          3          9.      The Parties further agree to lift the stay entered March 28, 2018 [ECF

                                                                                                                          4 No. 52];

                                                                                                                          5          10.     This case shall remain open until such time as SFR resolves its

                                                                                                                          6 pending cross-claim against Enu-Kwesi; and

                                                                                                                          7          11.     The stipulating Parties in this case number 2:17-CV-00340-RFB-VCF

                                                                                                                          8 shall bear its own attorneys’ fees and costs.

                                                                                                                          9          Dated: December 27, 2018.

                                                                                                                         10 BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                                                                         11 By: /s/ Justin A. Shiroff                      By: /s/ Diana S. Ebron
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                               Joel E. Tasca                                  Diana S. Ebron
                                                                                                                         12    Nevada Bar. No. 14124                          Nevada Bar No. 10580
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                               Maria A. Gall                                  Jacqueline A. Gilbert
                                                                                                                         13    Nevada Bar No. 14200                           Nevada Bar No. 10593
                                                                                                                               Lindsay C. Demaree                             Karen Hanks
                                                                                                                         14    Nevada Bar No. 11949                           Nevada Bar No. 9578
                                                                                                                               Kyle A. Ewing                                  7625 Dean Martin Dr., Suite 110
                                                                                                                         15    Nevada Bar. No. 14051                          Las Vegas, Nevada 89014
                                                                                                                               Justin A. Shiroff, Esq.
                                                                                                                         16    Nevada Bar No. 12869
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         17    Las Vegas, Nevada 89135                     Attorneys for SFR Investments Pool 1,
                                                                                                                                                                           LLC
                                                                                                                         18 Attorneys for JPMorgan Chase Bank,
                                                                                                                            N.A.
                                                                                                                         19
                                                                                                                            HOA LAWYERS GROUP, LLC
                                                                                                                         20
                                                                                                                            By: /s/ Steve Loizzi, Jr.
                                                                                                                         21    Steve Loizzi, Jr.
                                                                                                                               Nevada Bar. No. 10920
                                                                                                                         22    9500 W. Flamingo, Suite 204
                                                                                                                               Las Vegas, Nevada 89147
                                                                                                                         23
                                                                                                                            Attorneys for Maravilla Homeowners’
                                                                                                                         24 Association
                                                                                                                         25                                           IT IS SO ORDERED:
                                                                                                                         26

                                                                                                                         27                                           UNITED STATES DISTRICT JUDGE
                                                                                                                         28
                                                                                                                                                                      DATED: December 28, 2018
                                                                                                                              DMWEST #18168256 v1                       3
